Citation Nr: 1632892	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  07-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and emphysema. 
 
2.  Entitlement to service connection for a vascular disorder, to include as secondary to service-connected diabetes mellitus type II. 
 
3.  Entitlement to service connection for rheumatoid arthritis of various joints. 
 
4.  Entitlement to service connection for osteoarthritis of various joints. 
 
5.  Entitlement to service connection for bilateral calcaneal spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from November 1958 to September 1962 and from October 1962 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Board remanded these issues for additional development.  Unfortunately, still further development is required, and these matters are again 
REMANDED to the Agency of Original Jurisdiction (AOJ).  

In the Board's December 2010 decision and remand, the issues of entitlement to service connection for a vision problem and for hypertension were referred for development and adjudication, along with some other issues.  Those other issues were eventually addressed, but a vision problem and hypertension have not been.  Therefore, these issues of entitlement to service connection for a vision problem and for hypertension are again referred to the AOJ for appropriate action.  As these issues have not been adjudicated, the Board does not have jurisdiction over them.







REMAND

The Veteran's claims require additional development.

In regard to entitlement to service connection for a lung condition, including COPD and emphysema, an updated VA examination report must be obtained.  The October 2015 VA examination simply indicated that COPD was not associated with asbestos exposure, and that it was more likely related to the Veteran's history of smoking.  This opinion is inadequate, as it does not address evidence that appears to show asbestos-related symptoms.  This opinion also ignores the Veteran's in-service pleurisy diagnosis, and his assertions of exposure to radiation at the Nevada Test Site.  Finally, it does not address whether any other service-connected disabilities caused or aggravated his lung disability.  Another VA examination must be conducted. 

In regard to his vascular disability, he has been diagnosed with peripheral vascular disease (PVD).  This has not been attributed to diabetes, as the September 2015 VA examiner opined that he had symptoms of claudication in 1995 but that diabetes was not diagnosed until 2000.  In other words, he found PVD preceded diabetes, and could not have been caused by it.  However, upon review of the record, it is clear the examiner did not thoroughly review the evidence, as the Veteran had symptoms of diabetes for years preceding his eventual diagnosis, and his physician opined he probably had it since 1995.  His treatment records do show complaints of "cramping" in the legs in the 1990's, but no claudication until the early 2000's.  This evidence requires further discussion.  Further, the examiner did not address whether diabetes aggravated PVD, or whether PVD is related to any of his other service-connected disabilities.

In regard to his osteoarthritis, rheumatoid arthritis, and bilateral calcaneal spurs (heel spurs), an examination must be conducted.  It is unclear which joints have which type of arthritis, but is it clear that he has had symptoms since at least the mid-1980's, which is less than 10 years following separation from service.  Further, his STRs show right shoulder and elbow pain in February 1970, which was "probably arthritis."  Given this evidence and the timing of the onset of his symptoms, the Board finds that an examination should be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his lung disabilities, his vascular disabilities, his arthritises (both osteo and rheumatoid), and his heels and feet.  Make arrangements to obtain all records not already associated with the claims file.  

Also ensure updated VA treatment records are associated with the claims file.  Make an attempt to locate archived VA treatment records from the 1970's and early 1980's.

2.  After the receipt of records, schedule the Veteran for an appropriate examination for a diagnosis of all respiratory and pulmonary disabilities, and for an opinion on whether any diagnosis is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the file before the examination and to conduct a complete examination along with all necessary diagnostic tests.

The Veteran worked construction while in the Navy and it is conceded that he was exposed to asbestos while in the service.  Records of occupational exposure to ionizing radiation while stationed at the Nevada Test Site show a lifetime total exposure of 00.085 rem.  Also while in service, he was diagnosed with an episode of pleurisy in January 1969 and had chest wall pain in 1977.

An October 1997 radiological report shows mild interstitial marks and pleural plaque that were suggestive of asbestos exposure.  He was diagnosed with COPD in December 1998 via a pulmonary function test.  More recent radiological reports from November 2011 show pleural thickening with vascular scarring.  

The examiner is asked to provide an opinion on whether his current COPD, or any other diagnosis, is related to exposures in service, or to his pleurisy in 1969 or chest wall pain in 1977.  The examiner is asked to conduct a search of the literature regarding respiratory and pulmonary disabilities among Veterans that worked at the Nevada Test Site, as well as among Veterans that were exposed to herbicides while serving in Vietnam.

The examiner is asked to provide an opinion on whether he has any symptoms resulting from asbestos exposure, including the pleural thickening and interstitial markings that were noted in 1997.  It is as likely as not that he has symptoms or a diagnosis resulting from asbestos exposure?

Finally, the Veteran is service-connected for CAD, GERD, DM, and peripheral neuropathy of all extremities.  The examiner is asked to provide an opinion as to whether any of these disabilities caused or aggravated (caused an increase in severity beyond the normal progression of the disability) his COPD or any other lung diagnosis made during the examination.

All opinions are to be supported with explanatory rationale that cites to evidence in the record and accepted medical knowledge.

3.  After the receipt of records (directive #1), schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) peripheral vascular disease is related to service.  The examiner is asked to review the record prior to the examination.

The September 2015 VA examiner found the Veteran was diagnosed with diabetes in 2000 but that his symptoms of PVD started in the 1990's, thereby preceding diabetes.  The Veteran's treatment records show that he had elevated blood glucose readings in the early 1990's, and that the "diabetes nurse" was contacted in 1993.  A December 1994 notes cramping in the legs and thighs.  An October 1996 record shows a history of DM and cramping in the legs.  In April 2000, the Veteran was noted to have stable claudication.  A January 2006 VA treatment record notes the elevated readings in 1993 and 1995, and indicates that the onset of diabetes was in 1995, which was also the date of diagnosis determined by the June 2006 VA examiner.  He was diagnosed with PVD in April 2006.  It is unclear where the September 2015 VA examiner found 2000 as the date of diagnosis of diabetes.  The record tends to show that diabetes incepted earlier than 2000, as noted by the January 2006 VA physician and the June 2006 VA examiner.  The examiner is asked to review the record, and provide an opinion on whether it is as likely as not (50 percent or greater probability) that diabetes caused PVD.  The examiner is also asked whether it is as likely as not (50 percent or greater probability) that diabetes aggravated (caused an increase in severity beyond the normal progression of the disability) PVD.

The Veteran is also service-connected for CAD, GERD, and peripheral neuropathy of all extremities.  The examiner is asked to provide an opinion as to whether any of these disabilities caused or aggravated his PVD or any other lung diagnosis made during the examination.

Finally, the examiner is asked to conduct a search of the literature regarding PVD and vascular disabilities among Veterans that worked at the Nevada Test Site, as well as among Veterans that were exposed to herbicides while serving in Vietnam.

4.  After the receipt of records (directive #1), in regard to his arthritis (including bilateral heel spurs) and rheumatoid arthritis, an examination should be scheduled for a list of which joints are affected, and with which type of arthritis.  For each affected joint, and the bilateral heels, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the disabled joint is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination along with all necessary diagnostic tests.  The examiner is asked to elicit a detailed history from the Veteran regarding his symptoms and their onset.

The Veteran complained of cramps in his legs and shoulder, arm, and elbow pain multiple times while in service.  In February 1970, he was assessed as "probably" having arthritis.  In March 1978, an elbow and forearm X-ray was normal.  The Veteran served for 20 years in a construction type MOS, therefore, his job was physically demanding.  The examiner is asked to elicit details from the Veteran regarding the type of work he did while in service.  He was diagnosed with rheumatoid arthritis in 1986, and heel spurs in 1987, both within 10 years from service.  

The examiner is asked whether it is as likely as not that any of his arthritis or heel spurs incepted while still in service, or within the year following service (that is, by June 1979)?  Or, if not incepted during or within a year of separation, whether it is as likely as not that any of his arthritis or heel spurs are related to the symptoms or his work in service?   

The Veteran is also service-connected for CAD, GERD, DM, and peripheral neuropathy of all extremities.  The examiner is asked to provide an opinion as to whether any of these disabilities caused or aggravated (caused an increase in severity beyond the normal progression of the disability) his arthritis or rheumatoid arthritis or his heel spurs.

All opinions are to be supported with explanatory rationale that cites to evidence in the record and to medically accepted knowledge.  If any requested opinion should be provided by a different clinician, make the recommendation and forward back to the AOJ to make the arrangements.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




